J-S41042-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: RELINQUISHMENT OF B.L., A           :    IN THE SUPERIOR COURT OF
    MINOR                                      :         PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.L., FATHER                    :
                                               :
                                               :
                                               :
                                               :    No. 595 MDA 2019

               Appeal from the Order Entered December 31, 2018
     In the Court of Common Pleas of Lackawanna County Orphans' Court at
                               No(s): A-30-2017


BEFORE:      LAZARUS, J., MURRAY, J., and STRASSBURGER, J.*

DISSENTING STATEMENT BY LAZARUS, J.:                   FILED OCTOBER 29, 2019

        I respectfully dissent. I would remand for compliance with this Court’s

order of December 3, 2018.

        In our December 3, 2018 order, this Court vacated the order terminating

Father’s parental rights and remanded for the determination of whether a

conflict existed between child’s legal interests and best interests.         As the

majority has noted, “the orphans’ court and the GAL seemingly did nothing to

address this Court’s concerns at the remand hearing on December 27, 2018.”

Majority Memorandum, at 3 n.5.             Significantly, the majority states “[t]he

failure of the orphans’ court and the GAL to address our concerns is

particularly problematic because the testimony presented at the termination


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S41042-19


hearing on November 16, 2017, is suggestive of         a potential conflict of

interest.”   Id.   I disagree with the Majority’s suggestion that this Court’s

decision in In re Adoption of K.M.G., 2019 Pa. Super. 281 (Pa. Super. filed

Sept. 13, 2019) (en banc), precludes us from enforcing a remand order that

was entered prior to the K.M.G. decision.

      A trial court has “an obligation to comply scrupulously, meticulously,

and completely with an order of [the appellate court] remanding a case to the

trial court.” Carmen Enterprises, Inc. v. Murpenter, LLC, 185 A.3d 380,

389 (Pa. Super. 2018) (citation omitted). See Agostinelli v. Edwards, 98
A.3d 695 (Pa. Super. 2014) (on remand, trial court must strictly comply with

mandate of appellate court). In my opinion, the trial court’s failure to comply

with our remand order requires remand once again.




                                      -2-